Third District Court of Appeal
                               State of Florida

                      Opinion filed November 10, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D22-211
                     Lower Tribunal No. 16-11546CC
                          ________________


                           Sabine Dessources,
                                Appellant,

                                     vs.

         Progressive American Ins. Co., a/s/o Alicia Barnes,
                            Appellee.


     An Appeal from the County Court for Miami-Dade County, Natalie
Moore, Judge.

     Catherine A. Riggins, for appellant.

      Markcity, Rothman, Cantwell & Breitner, P.A., and Mary M. Cantwell
(Plantation), for appellee.


Before FERNANDEZ, C.J., and SCALES and LOBREE, JJ.

     PER CURIAM.

     Affirmed.